United States Court of Appeals
                     For the First Circuit


No. 09-2566

               SAN GERÓNIMO CARIBE PROJECT, INC.,

                      Plaintiff, Appellant,

                               v.

    HON. ANÍBAL ACEVEDO-VILÁ, in his individual and personal
    capacity; HON. ROBERTO SÁNCHEZ-RAMOS, in his individual
    and personal capacity; LUIS A. VÉLEZ-ROCHE, P.E., in his
     individual and personal capacity; JOHN DOE; JANE DOE,

                     Defendants, Appellees.




                          ERRATA SHEET

     The opinion of this Court issued on July 24, 2012, is amended
as follows:

     On page 5, lines 9-11, the sentence beginning with "The
defendant" is struck from the opinion.